 



Exhibit 10.25
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of May 7, 2007,
by and between DIGITAL ANGEL CORPORATION (“Stockholder”) and NEWCOMB
COMMUNICATIONS, INC., a Delaware corporation (“Buyer”).
W I T N E S S E T H:
     WHEREAS, OuterLink Corporation, a Delaware corporation (the “Company”),
provides satellite-based mobile asset tracking and data messaging systems used
to manage the deployment of aircraft and land vehicles;
     WHEREAS, the Stockholder owns of record all of the issued and outstanding
Shares (as defined in Section 4.6(a)) of the Company, which Shares represent all
of the issued and outstanding capital stock of the Company; and
     WHEREAS, the Stockholder desires to sell to Buyer, and Buyer desires to
purchase from the Stockholder, the Shares, upon the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Purchase and Sale of the Shares. Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties of the
parties set forth herein, the Stockholder hereby agrees to sell to Buyer, and
Buyer hereby agrees to purchase from the Stockholder, the Shares on the Closing
Date (as defined in Section 3) for the consideration set forth in Section 2.
     2. Consideration.
     (a) Purchase Price. The purchase price shall be One Million Dollars
($1,000,000) (the “Purchase Price”). Upon execution and delivery of this
Agreement, Buyer shall execute and deliver to the Stockholder, as a good faith
deposit and initial payment (the “Initial Payment”) of the Purchase Price, an
amount equal to One Hundred Thousand Dollars ($100,000.00) in the form of a
promissory note substantially in the form of Exhibit A, attached hereto (the
“Deposit Note”), which Initial Payment shall be refundable (by return and
cancellation of the Deposit Note) only in the event of the failure of any
condition set forth in Sections 6(a)-(i). At the Closing, Buyer shall pay to the
Stockholder the balance of the Purchase Price by wire transfer (the “Closing
Payment”). The Closing Payment shall be adjusted pursuant to Sections 2(b),
(c) and (d).

 



--------------------------------------------------------------------------------



 



     (b) Adjustments to the Closing Payment. The Closing Payment shall be
adjusted as of the Closing as follows:
     (i) The Closing Payment shall be increased dollar for dollar for the amount
of the cash balances and cash equivalents (including bank accounts and
certificates of deposit), if any, of the Company as of the Closing Date, as
reflected on the Closing Balance Sheet, provided, however, cash and cash
equivalents shall exclude cash held by the Company as deposits (which are
reflected on the Closing Balance Sheet as liabilities) from other third parties
and any cash held by the Company relating to an overpayment to the Company by a
Governmental Entity under that certain Contract with USPFO for South Carolina.
     (ii) The Closing Payment shall be decreased dollar for dollar for the
amount of any liabilities other than Permitted Liabilities (as defined herein)
as reflected on the Closing Balance Sheet. The term “Permitted Liabilities”
means the following:
     (A) trade payables and accrued expenses incurred in the ordinary course of
business, including, but not limited to, payroll, payroll taxes, and real estate
taxes, if any; and
     (B) employee withholding taxes, if any.
     (iii) The preliminary adjustment to the Closing Payment shall be made on an
estimated basis at the Closing in accordance with the Pro Forma Closing Balance
Sheet (as defined in Section 2(c)(i)) and with any final adjustment and any
resulting payment to be made from the Stockholder on the one hand and the Buyer
on the other hand, or vice versa, shall be made within 15 days after completion
of the Closing Balance Sheet (as defined and prepared in accordance with the
provisions of Section 2(c)(ii)).
     (iv) There shall be no adjustment to the Closing Payment for any change in
the value of any of the Company’s fixed assets between December 31, 2006 and the
Closing Date.
     (c) Closing Balance Sheets.
     (i) On or prior to the Closing Date, the Stockholder and Buyer shall
jointly prepare a pro forma balance sheet of the Company as of the Closing Date
(the “Pro Forma Closing Balance Sheet”), determined on an accrual basis in
accordance with generally accepted accounting principles in effect in the United
States (“GAAP”) consistently applied and compiled in accordance with Statements
on Standards for Accounting and Review Services issued by the American Institute
of Certified Public Accountants, (the “Standards”), which Pro Forma Closing
Balance Sheet shall be utilized by the parties to assist in the calculation of
the preliminary

2



--------------------------------------------------------------------------------



 



adjustments to the Purchase Price and the preparation of the Closing Balance
Sheet as hereinafter provided.
     (ii) Within 60 days after the Closing Date, Buyer, with the assistance of
the Stockholder, shall prepare a balance sheet of the Company as of the Closing
Date (the “Closing Balance Sheet”), in accordance with GAAP and compiled in
accordance with the Standards. If the parties are unable to agree upon the
Closing Balance Sheet, or any portion thereof, within 15 days after the parties
have commenced resolution of the dispute, then the matter shall be submitted for
resolution to a mutually agreeable certified public accounting firm (the
“Independent Accountants”), whose determination shall be final and binding upon
the parties, and whose fees shall be borne equally by the Stockholder and Buyer
except, however, that if the Independent Accountants determine that the Closing
Balance Sheet proposed by Buyer was correct in its entirety, then the
Stockholder shall be solely responsible for the fees of the Independent
Accountants; if the Independent Accountants determine that the dispute should be
resolved in favor of the objections raised in the Closing Balance Sheet by the
Stockholder in its entirety, then Buyer shall be solely responsible for the fees
of the Independent Accountants.
     (d) Final Adjustments. To the extent that there are assets or liabilities
other than Permitted Liabilities, which were not (i) included in the Pro Forma
Closing Balance Sheet, or (ii) reflected in any adjustment made at the Closing
to the Purchase Price, but which are included in the Closing Balance Sheet or
discovered subsequent thereto, and which would, if they had been included in the
Pro Forma Closing Balance Sheet, have resulted in an adjustment to the Purchase
Price, the amount thereof shall be deemed an adjustment to the Purchase Price
and the net amount due, whether from Buyer or the Stockholder, shall be remitted
to the other party within five (5) days of request therefor from the party to
whom such payment is due.
     (e) Fiduciary Out and Termination Fee. Notwithstanding anything in this
Agreement to the contrary, if in the course of discharging its fiduciary duties
respecting superior offers, Stockholder’s Board of Directors determines on or
before June 29, 2007 (the “Drop Dead Date”) that the transactions contemplated
by this Agreement are inferior to any other bona fide offer made to it and that,
based on advice of legal counsel, the Stockholder is duty-bound to accept such
offer (a “Fiduciary Out”), then the Stockholder may terminate this Agreement
upon return to Buyer and cancellation of the Deposit Note and payment to Buyer
of an amount equal to the sum of $100,000.00 and the aggregate out-of-pocket
costs and reasonable expenses of Buyer in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, reasonable fees
and disbursements of accountants, attorneys, investment bankers, and consultants
(collectively, “Termination Expenses”). Notwithstanding anything to the contrary
set forth in this Agreement, in the event Buyer is required to file suit to seek
all or a portion of the Termination Amount, Buyer shall be entitled, in addition
to payment of the Termination Expenses, to payment by Stockholder of all
additional expenses, including reasonable attorneys’ fees and expenses, which it
incurs in enforcing its rights hereunder. The return and cancellation of the
Deposit Note and the payment of the Termination

3



--------------------------------------------------------------------------------



 



Expenses shall be in lieu of any other damage, remedy or claim by Buyer against
the Stockholder on account of the termination of this Agreement by Stockholder
for a Fiduciary Out.
     3. Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Buyer’s counsel in Boston,
Massachusetts at 10:00 a.m. local time, on the second business day after the
date on which all of the conditions to the Closing set forth in Sections 6 and 7
(other than those that by their terms are to be satisfied at or before Closing)
have been satisfied or waived, or on such other date (any such date, the
“Closing Date”) or at such other time and place as Stockholder and Buyer may
mutually agree. If the Closing shall not have taken place prior to July 3, 2007,
this Agreement shall be deemed terminated without further action of the parties
and the parties shall have no further obligation to each other hereunder other
than such obligations as may be then owed or owed as a result thereof, all as
provided herein, which obligations shall survive termination.
     4. Representations and Warranties of the Stockholder. The Stockholder, for
itself and the Company, represents and warrants to and agrees with Buyer on and
as of the date hereof and as of the Closing Date, as follows:
     4.1 Authority, Validity of Agreement. The Stockholder has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder and consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby are duly authorized and, subject to the
continuing obligation of the Stockholder’s Board of Directors to discharge its
fiduciary duties respecting superior offers, no other approval is required for
the performance by the Stockholder of its obligations hereunder. This Agreement
has been duly executed and delivered by the Stockholder. This Agreement
constitutes a valid and binding obligation of the Stockholder, enforceable in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium and similar laws
affecting creditors’ rights, and with respect to the remedy of specific
performance, equitable doctrines applicable thereto).
     4.2 No Violations. Except as set forth on Schedule 4.2, neither the
execution and delivery of this Agreement by the Stockholder nor the consummation
of the transactions contemplated hereby will (a) violate any provisions of the
certificate of incorporation or bylaws of the Stockholder or the Company, or
(b) violate, or be in conflict with, or constitute a default (or an event which,
with or without due notice or lapse of time, or both, would constitute a
default) under, or cause or permit the acceleration of the maturity of or give
rise to any right of termination, cancellation, imposition of fees or penalties
under, any note, debt, debt instrument, indenture, security agreement, option to
purchase, lease, deed of trust or license, or any other material contract to
which the Stockholder or the Company is a party or by which the Stockholder or
the Company or any of the assets of either is or may be bound, or (c) result in
the creation of imposition of any lien or other encumbrance upon any assets of
the Stockholder or the Company under any debt, obligation, contract or
commitment to which Company or the Stockholder is a party or by which any of the
Company’s or the Stockholder’s assets is or may be bound, or (d) violate any
laws to which the Shareholder or the Company may be subject, which

4



--------------------------------------------------------------------------------



 



would have a Material Adverse Effect. For purposes of this Agreement, “Material
Adverse Effect” means an event, circumstance, fact, or condition which would:
individually or in the aggregate (i) have a material adverse effect on the
business, financial condition, operations, assets and liability of the entity to
which reference is being made, taken as a whole, or (ii) would prevent a party
hereto from performing its obligations under this Agreement.
     4.3 Consents and Approvals of Governmental Authorities. Except as set forth
on Schedule 4.3, no consent, approval, order or authorization of, or
registration, declaration or filing with, any local, state, provincial, federal,
foreign or international governmental authority, agency or other entity,
including, but not limited to, any court, tribunal or panel (each a
“Governmental Entity”), is required to be obtained or made by the Stockholder or
the Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.
     4.4 Other Consents. No consent, waiver or approval of, or notice to, any
third party is required to be or necessary to be obtained by the Stockholder or
the Company in connection with the execution and delivery of this Agreement and
the performance of the Stockholder or the Company’s obligations hereunder. ]
     4.5 Organization and Good Standing of Stockholder and Company.
     (a) Each of the Stockholder and the Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
     (b) Each of the Stockholder and the Company has all requisite corporate
power and authority to own, lease and operate its assets and to carry on its
business as now being conducted.
     (c) Company is qualified to do business and in good standing in each state
set forth in Schedule 4.5(c), which is each jurisdiction where the failure to be
so qualified would have a Material Adverse Effect on Company. Neither the
Stockholder nor the Company has received notification from any jurisdiction that
Company is required to qualify or obtain a license to do business in such
jurisdiction or that it is otherwise not in good standing in such jurisdiction.
     (d) Complete and correct copies of the certificate of incorporation, as
amended (with such certificate and all amendments thereto certified by the
Secretary of State of Delaware) and bylaws, as amended to the date hereof, of
the Company have been provided to Buyer.
     4.6 Capital Stock of Company.
     (a) Schedule 4.6(a) sets forth a true and complete list for Company as of
Closing of the number of all shares of Stock authorized and issued and
outstanding (“Shares”) (including a description of the class or series of all
such outstanding shares and all stock issued as a result of the exercise of all
stock options and

5



--------------------------------------------------------------------------------



 



warrants), the record owners thereof and the amount and percentage of ownership
of such Shares or equity interests.
     (b) Except as disclosed on Schedule 4.6(b): (i) all outstanding Shares of
the Company are duly authorized, validly issued, fully paid and non-assessable
and are owned of record as set forth in Schedule 4.6(a); (ii) none of such
Shares is subject to any preemptive rights; (iii) neither Company nor
Stockholder has any commitment or obligation, either firm or conditional, to
issue, deliver or sell, or cause to be issued, delivered or sold, under offers,
stock option agreements, stock bonus agreements, stock purchase plans, incentive
compensation plans, warrants, calls, conversion rights or otherwise, any Shares
or other securities including securities or obligations outstanding which are
convertible into or exchangeable for any Shares, other equity securities, or
ownership interests, upon payment of any consideration or otherwise; and
(iv) there are no voting trusts, voting agreements, stockholder agreements,
proxies or other agreements or understandings with respect to the Shares to
which Stockholder or Company is a party.
     (c) Except as disclosed on Schedule 4.6(a), Company does not own, directly
or indirectly, any equity, capital (whether equity or debt) or profit interest
in any corporation, partnership, association, business trust, joint venture or
other business entity.
     4.7 Ownership and Transfer of Shares to be Transferred. Except as disclosed
in Schedule 4.6(b), the Stockholder has the absolute and unrestricted right,
power and authority to exchange, transfer and assign the Shares pursuant to this
Agreement, and such Shares constitute all of the issued and outstanding
securities of Company entitled to receive consideration in the event of a sale
of the Company; as of Closing, each circumstance disclosed in Schedule 4.6(b)
will be waived or modified such that the Stockholder has as of Closing such
absolute and unrestricted right, power and authority. All Shares are owned by
the Stockholder free and clear of all liens and encumbrances of any nature
whatsoever. The transactions contemplated by this Agreement will not give rise
to any preemptive rights, rights of first refusal, warrants, dividends, or
conversion rights, and will not violate any law applicable to Company or
Stockholder.
     4.8 Minute Books; Books, Records and Accounts; Officers and Directors. The
minute books of Company contain legally sufficient records of all corporate
actions taken by the directors and Stockholder of Company (except where the
absence of such records would not adversely affect either Company or Buyer), and
true and complete copies of such minute books have been furnished to Buyer. All
accounts, books, ledgers and official and other records of whatsoever kind
material to the business of the Company have been fully, properly and accurately
kept and completed in all material respects, there are no material inaccuracies
or material discrepancies of any kind contained or reflected therein, and
collectively they fairly present the financial position of the Company.
Schedule 4.8 sets forth a true and complete list of each of the current officers
and directors of Company.

6



--------------------------------------------------------------------------------



 



     4.9 Financial Statements. Schedule 4.9 contains true, correct and complete
copies of the following financial statements (“Financial Statements”) of
Company: audited balance sheet as of December 31, 2005 and unaudited balance
sheets as of December 31, 2006 and March 31, 2007 (the latter being the
“March 31, 2007 Balance Sheet”); audited income statement for the 12-month
period ended December 31, 2005; and unaudited income statements for the periods
ending December 31, 2006 and March 31, 2007.
     (a) All of such Financial Statements are in accordance with the books and
records of Company.
     (b) Each balance sheet (including any related notes) included in the
Financial Statements fairly presents the assets, liabilities and financial
condition of the business of the Company as of the respective dates thereof, and
each of the statements of operations contained in the Financial Statements are
complete and correct and fairly present the results of operations for the
periods referred to therein, all in accordance with GAAP consistently applied
throughout the periods involved (except for the absence of footnotes and
year-end adjustments not material in amount).
     4.10 Absence of Undisclosed Liabilities. Company has no Liabilities,
including Taxes, except:
     (a) Liabilities that are fully accrued or reserved against in the March 31,
2007 Balance Sheet, or reflected in the notes thereto;
     (b) Liabilities (including those arising from the creation of Contracts (as
defined herein) incurred since the date of the March 31, 2007 Balance Sheet in
the ordinary course of business; and
     (c) Liabilities disclosed in Schedule 4.10(c).
For purposes of this Agreement, “Liabilities” means any and all claims,
assessments, charges, indebtedness or obligations of any nature whatsoever,
whether absolute, accrued, contingent or otherwise, and whether due or to become
due, and “Tax” or “Taxes” means any tax or other similar liability imposed or
collected by any Governmental Entity, including, without limitation, all
federal, state, county, local, and foreign income, profits, franchise, gross
receipts, payroll, sales, employment, use, occupation, property, excise, value
added, withholding and other taxes, duties or assessments (including the
recapture of any tax items such as investment tax credits), together with any
related interest, penalties and additions and shall include any transferee or
secondary liability for a Tax and any liability arising as a result of being (or
ceasing to be) a member of any affiliated, consolidated, combined, or unitary
group or being included (or required to be included) in any Tax return relating
thereto.
     4.11 Absence of Certain Changes. Except as set forth on Schedule 4.11 or as
shown on the March 31, 2007 Balance Sheet, since January 1, 2007, Company has
not:

7



--------------------------------------------------------------------------------



 



     (a) Suffered any change or changes which, individually or in the aggregate,
have had or would have, a Material Adverse Effect on the Company;
     (b) Paid, discharged, or satisfied any Liabilities other than the payment,
discharge or satisfaction in the ordinary course of business;
     (c) Become subject to any newly-enacted or adopted law which would
reasonably be expected to have a Material Adverse Effect on the Company;
     (d) Permitted or allowed any of its assets to be subjected to any lien or
encumbrance;
     (e) Written up the value of any inventory, any notes or accounts receivable
or any other assets;
     (f) Canceled or amended any debts or waived any claims or rights of
substantial value, or sold, transferred or otherwise disposed of any of its
assets except in the ordinary course of business;
     (g) Licensed, sold, transferred, pledged, modified, disclosed, disposed of
or permitted to lapse any right to the use of any intellectual property right
except in the ordinary course of business;
     (h) Granted any increase in the compensation of officers or employees
(other than normal increases to non-officer employees in the ordinary course of
business);
     (i) Declared, paid or set aside for payment any dividend or other
distribution in respect of its Shares or other equity securities or, directly or
indirectly, redeemed, purchased or otherwise acquired any Shares or other equity
securities;
     (j) Made any change in any method of accounting or accounting practice or
any change in depreciation or amortization policies or rates previously adopted;
     (k) Paid, lent or advanced any amount to, or sold, transferred or leased
any assets to, or entered into any agreement or arrangement with, any of its
affiliates, except for directors’ fees, and employment compensation to officers
in the ordinary course of business;
     (l) Sold, leased or otherwise disposed of any of its assets, except in the
ordinary course of business;
     (m) Made capital expenditures or commitments therefor exceeding, in the
aggregate, Ten Thousand Dollars ($10,000); or
     (n) Agreed, whether in writing or otherwise, to take any action described
in this Section 4.11.

8



--------------------------------------------------------------------------------



 



     4.12 Title to, and Sufficiency of, Assets.
     (a) The March 31, 2007 Balance Sheet includes all material tangible assets
owned or leased by Company, or otherwise used in or pertaining to the business
of the Company as presently conducted, with an indication of which such assets
are owned and which are leased.
     (b) Company has good and valid title to or a valid leasehold interest in
all of the assets included on the March 31, 2007 Balance Sheet. None of such
assets is subject to any lien or encumbrance of any nature whatsoever. The
assets included on the March 31, 2007 Balance Sheet constitute all of the
material tangible assets held for use or used in connection with the business of
the Company and are sufficient for the operation of the Company’s business as
presently conducted or planned to be conducted.
     4.13 Plant, Property, and Equipment. The leased real property, and other
plant, property, equipment, leasehold improvements, and other tangible assets of
the Company are adequate in all respects for the purposes for which they are
being used and conform in all material respects with applicable laws, are
structurally sound with no material defects, and are in good operating condition
and repair (ordinary wear and tear excepted).
     4.14 Accounts and Notes Receivable. Except to the extent of applicable
reserves for doubtful accounts shown on the March 31, 2007 Balance Sheet, all of
the accounts, notes and other receivables owed to Company as of the date hereof
or thereafter acquired or arising prior to the Closing Date, constitute, and as
of the Closing Date will constitute, valid and enforceable claims arising from
bona fide transactions in the ordinary course of business, and Company has not
received notice of any claims, refusals to pay or other rights of set-off
against any of the accounts receivable. Schedule 4.14 contains an accurate aging
of the accounts, notes and other receivables of Company at March 31, 2007.
     4.15 Accounts and Notes Payable; Interest-Bearing Debt.
     (a) There are no back Taxes owed by the Company.
     (b) Schedule 4.15(b) reflects all interest-bearing debt of Company,
including the person or institution to whom the debt is owed, the current amount
of the debt, and any instruments reflecting such debt.
     (c) The Company has no long term debt, notes payable or other long term
obligations, other than capital lease obligations which are disclosed on the
March 31, 2007 Balance Sheet:
     4.16 Orders, Commitments, Warranty Claims and Returns.
     (a) All accepted and unfulfilled orders for the sale of Company products
and services entered into by Company and all outstanding Contracts for the
purchase of

9



--------------------------------------------------------------------------------



 



supplies and materials entered into by Company were made in the ordinary course
of business.
     (b) Except as disclosed on Schedule 4.17, there are no claims against
Company to return, or claims for refunds due to delivery of defective or
unsatisfactory Company products, in excess of an aggregate Five Thousand Dollars
($5,000), or understanding that Company products in the hands of certain
customers, retailers or distributors would be returnable.
     4.17 Defects in Products; Warranties. There are no defects in Company
products heretofore or currently being distributed or sold by Company which
would have a Material Adverse Effect on the Company. Except as disclosed on
Schedule 4.17, there are no express or implied warranties outstanding with
respect to Company products, except as imposed by law.
     4.18 Real Property.
     (a) No Owned Real Property. Company does not have and has not had any fee
or other direct or indirect ownership interest in any real property.
     (b) Leased Real Property Agreements. Schedule 4.18(b) sets forth a true and
complete list of all leased real property and a copy of all of the agreements
(as amended) relating thereto (the “Lease Agreements”). To the Stockholder’s
knowledge, all the Lease Agreements are in full force and effect and are valid
and enforceable against the other parties thereto in accordance with their
terms. None of the Lease Agreements is in default by Company or, to the
Stockholder’s knowledge, by other third parties thereto, and, to the
Stockholder’s knowledge, no circumstance exists with respect to Company or to
the other parties thereto which, with notice, the passage of time or both would
(i) constitute a material default under the Lease Agreements, (ii) provide a
basis for termination under such agreements prior to their normal expiration
dates, (iii) have a Material Adverse Effect on the Company, or (iv) grant a
third party the right to occupy the premises. The Closing will not affect the
rights to the continued use and possession of the leased real property on the
terms and conditions specified in the Lease Agreements to the extent and for the
purposes for which such property is now used.
     (c) Leases of Real Property to Others. No real property leased by the
Company or the Stockholder in connection with the Company’s business is subject
to any lease or other right of use or possession by any person other than
Company.
     (d) Utilities. To Stockholder’s knowledge, all utilities necessary for the
normal use and operation of the real property leased by the Company or the
Stockholder in connection with the Company’s business are available at such
property.
     (e) Former Facilities. No former Company real property was ever used by
Company for anything other than commercial office space.

10



--------------------------------------------------------------------------------



 



     (f) Disputes. No third party has raised any claim, dispute or controversy
with respect to any of the Lease Agreements, nor has Stockholder or Company
received notice of alleged nonperformance, delay in delivery or other
noncompliance by it with respect to its obligations under any such Lease
Agreements.
     4.19 Contracts.
     (a) Schedule 4.19(a)(i) contains a complete list of all Current Customers.
For purposes of this Agreement, “Current Customer” means any person from whom
Company has recognized revenue in the past twelve months or to whom Company has
any obligation to complete work or honor any contractual warranty.
Schedule 4.19(a)(ii) contains (i) a list of all currently outstanding but
unaccepted written proposals relating to proposed contracts with customers, and
(ii) a description of all oral proposals relating to proposed contracts with
customers. True and correct copies of all standard form customer contracts used
by Company have been made available to Buyer. No contract for any Current
Customer, whether written or oral, differs in any material respect from the
attached standard forms of customer contracts. True and correct copies of all
written Contracts with Current Customers have been provided or made available to
Buyer. Except as disclosed on Schedule 4.19(a)(iii), since January 1, 2007, no
Current Customer has canceled or terminated its contract, or notified Company or
Stockholder of an intent to cancel or terminate its contract.
     (b) Schedule 4.19(b) contains a complete list of all suppliers of Company
who since March 31, 2007 have invoiced Company for Thirty Thousand Dollars
($30,000) or more, including the types of products and/or services provided by
each such supplier.
     (c) Schedule 4.19(c) sets forth a true and complete list of all of the
currently effective written contracts or written or binding oral agreements (the
“Contracts”) to which Company is a party, of the following types:
     (i) Employment agreements and any outstanding offers of employment.
     (ii) Royalty agreements.
     (iii) Consulting agreements.
     (iv) Agreements or commitments for capital expenditures or the acquisition
by purchase or lease of fixed assets providing for payments in excess of Thirty
Thousand Dollars ($30,000) individually or in the aggregate.
     (v) Agreements for the purchase, sale, lease or other transfer of any
services, products, materials or supplies in excess of Five Thousand Dollars
($5,000) individually or in the aggregate from a single person.

11



--------------------------------------------------------------------------------



 



     (vi) Joint venture or partnership agreements with any other entity.
     (vii) Non-competition or similar agreements which prevent Company or any of
its employees from competing with any person (other than Company).
     (viii) Confidentiality or employee non-solicitation agreements with any
other person (other than as are contained in the customer Contracts).
     (ix) Agreements relating to the research or development by Company for
others or by others for Company.
     (x) Agreements for the long-term borrowing or long-term lending of money
(including capitalized leases).
     (xi) Agreements for the short-term borrowing or short-term lending of
money.
     (xii) Any Contract, not listed in other Schedules to this Agreement,
requiring the performance by Company of any obligation for a period of time
extending more than one year from the date of this Agreement or calling for
Company to pay a consideration or incur costs of more than Thirty Thousand
Dollars ($30,000).
Schedule 4.19(c) is organized by type of Contract and briefly summarizes, with
respect to each Contract, the names of the parties thereto, the products and/or
services covered, the date of the Contract, and all amendments or modifications
thereto.
     (d) Except as set forth in Schedule 4.19(d), Company has in all material
respects performed, and is now performing, the obligations of, and Company is
not in default (nor would by the lapse of time or the giving of notice or both
be in default) in respect of any Contract referred to in the Schedules to this
Article IV. Each of the Contracts or other instruments shown on the Schedules
referred to in this Agreement is in full force and effect and is a valid and
enforceable obligation against Company and, to Stockholder’s knowledge, against
the other parties thereto in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium and similar laws affecting creditors’ rights, and, with respect to
the remedy of specific performance, equitable doctrines applicable thereto). To
Stockholder’s knowledge, no other parties to such Contracts or other instruments
is in default in any material respect (or would by the lapse of time or the
giving of notice or both be in default in any material respect) thereunder or
has breached in any material respect any terms or provisions thereof.
     (e) There are no Contracts to which Company is a party to or bound by which
either separately or in the aggregate has or is likely to result in a loss to
Company.

12



--------------------------------------------------------------------------------



 



     (f) No third party has raised any claim with respect to any of the
Contracts, nor has Company received notice of alleged default by Company with
respect to its obligations under any such Contracts.
     (g) No material part of the Customer Contracts or sales has been won
through small business or other set-aside programs.
     (h) Other than as provided in Section 4.19(a), true and complete copies of
all of the Contracts and instruments referred to in the Schedules delivered
under this Article IV have been delivered to Buyer.
     4.20 Litigation. Except as set forth in Schedule 4.20, there are no suits,
claims, actions, arbitrations, litigation, legal, administrative or other
proceedings (including without limitation permit revocations, permit amendments,
or administrative complaints of discrimination) or governmental investigations
of which it has notice, pending, or, to Stockholder’s knowledge, threatened
against Company or its assets. Schedule 4.20 sets forth, with respect to each
such suit, claim, action, arbitration, litigation, proceeding or investigation,
the forum, the parties thereto, the subject matter thereof, the amount of
damages claimed or relief sought and the status as of a recent date.
     4.21 Compliance with Laws.
     (a) To the Stockholder’s knowledge, the operations and business of Company
have been conducted, and are being conducted, in compliance with all applicable
laws. Company has not received any notification that it is in violation of any
laws.
     (b) Schedule 4.21(b) hereto sets forth a list of all governmental
approvals, permits, licenses, certifications or other authorizations of which
the failure to obtain or maintain would have a Material Adverse Effect on the
Company. All approvals, permits, licenses, certifications or other
authorizations have been obtained and are in full force and effect and are being
complied with by the Company in all material respects.
     (c) Except as set forth in Schedule 4.21(c), there are no outstanding
judgments, orders, injunctions, decrees, stipulations, awards (whether rendered
by a Governmental Entity or by arbitration) or private settlement agreements to
which Company is a party. All of the foregoing set forth in Schedule 4.21(c) are
being complied with by Company in all material respects.
     (d) Neither Company nor any director, officer, employee or agent thereof
has, directly or indirectly, given or agreed to give any gift or similar benefit
to any customer, supplier, competitor or governmental employee or official which
would subject Company or any of its assets, to any damage or penalty under any
law in any civil, criminal or governmental litigation or proceeding.

13



--------------------------------------------------------------------------------



 



     4.22 Computer Software and Intellectual Property.
     (a) Company Software Products. Schedule 4.22(a) contains a list of all
Company Software Products. For the purposes hereof, “Company Software Products”
means all of Company’s proprietary software (i.e., computer programs in any form
(including source code and binary code), and in any stage of development, test
and release, together with all related technical documentation, user manuals,
data files, databases and other works of authorship, and all information and
materials necessary or required for the effective installation, maintenance, use
and support of such computer programs) that is included in Company products or
has been offered or provided by Company under license for use by Company’s
customers. Company Software Products does not include third party software,
which for purposes of this Agreement means all software licensed, leased or
loaned by third party vendors or contractors for use by Company in connection
with its internal business operations, or for distribution by Company under
sublicense for use by customers, either on a stand-alone basis or in combination
with Company Software Products.
     (b) Third Party Software. Schedule 4.22(b) contains a list of all material
third party software under which any rights to use or distribute software have
been granted to Company. Company has delivered to Buyer copies of all such
license agreements.
     (c) Source Code Escrow. Schedule 4.22(c) contains a list of all agreements
under which Company has delivered source code for any Company Software Product
to be held in escrow and released upon the occurrence of certain events or
conditions. Company has made available to Buyer copies of all such source code
escrow agreements.
     (d) Certain Intellectual Property Rights. Schedule 4.22(d) contains a
complete list of the following items included in the Company’s intellectual
property rights: (i) United States and foreign patents and patent applications,
and, in the case of patent applications, a description of the current status of
each of the applications; (ii) copyrights in computer programs and other works
of authorship which are registered with any governmental entity; or for which
registration applications have been filed; (iii) United States and foreign
trademarks, service marks and trade names, for which registrations have been
received or applications for registration have been filed; and (iv) a list of
unregistered trade names used by Company.
     (e) Miscellaneous.
     (i) Company owns good and marketable title to, and has the right to
possess, use, modify, and prepare derivative works based on, manufacture,
reproduce, license, and distribute, all Company Software Products and
intellectual property rights in the United States and throughout the world

14



--------------------------------------------------------------------------------



 



in Company’s business as currently conducted and Company has done nothing to
cause such rights to be owned or possessed by any third party other than the
license of object code pursuant to any of the Contracts. Company has received no
claim that any Company Software Product or any intellectual property right is in
whole or in part invalid, unenforceable, ineffective or in violation of the
rights of others. All Company Software Products and all intellectual property
rights developed by Company employees and/or independent contractors are owned
exclusively by the Company.
     (ii) There is no pending claim or litigation and, to Stockholder’s
knowledge, there is no threatened claim or litigation contesting the right to
use, sell, license or dispose of any Company Software Product or intellectual
property rights, nor, to Stockholder’s knowledge, is there any fact or alleged
fact which would reasonably serve as a basis for any such claim that could
materially limit the protection afforded by the Company’s intellectual property
rights to the use, sale, license, or disposition of Company Software Products.
     (iii) Except as disclosed on Schedule 4.22(e)(iii), each person who
participated in the creation of Company’s Software Products and/or its
intellectual property rights either has executed a valid, binding and
enforceable assignment of rights of ownership to Company or was an employee of
Company acting within the scope of his or her employment at the time of such
creation, and in all cases all incidents of ownership thereto are held
exclusively by the Company.
     (iv) Except as disclosed on Schedule 4.10(c) and Schedule 4.22(e)(iv),
Company is in material compliance with the terms and conditions of all license
agreements governing the use of third party software.
     (v) All third party software used by Company for its internal business
operations (including product development and testing) is licensed for use only
on computer equipment located at Company’s sites or on computers under control
of Company’s employees or independent contractors.
     (vi) Except as disclosed on Schedule 4.22(e)(vi), Company has taken
reasonable steps to safeguard and maintain the secrecy and confidentiality of
all trade secrets and proprietary or confidential business and technical
information included in its intellectual property rights, including, without
limitation, entering to appropriate confidentiality or disclosure agreements
with employees, officers, consultants, independent contractors and licensees
that serve Company, the forms of which have been made available to Buyer.

15



--------------------------------------------------------------------------------



 



     (vii) All documents and materials containing trade secrets or proprietary
or confidential business or technical information of Company (including without
limitation all source code for Company Software Products) are presently located
at one of the premises identified as leased real property in Schedule 4.18(b)
and, as applicable, at escrow agents’ sites listed on Schedule 4.22(c), and, to
Stockholder’s knowledge, have not been used, divulged, or appropriated for the
benefit of any person other than Company, or to the detriment of Company.
     (viii) To Stockholder’s knowledge, no third party is infringing on any
intellectual property right of the Company in a manner that could materially
limit the protection afforded by the Company’s intellectual property rights to
the use, sale, license or disposition of Company Software Products.
     (ix) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not breach, violate or
conflict with any material instrument or material agreement to which the Company
or Stockholder is a party governing any intellectual property right, will not
cause the forfeiture or termination or give rise to a right of forfeiture or
termination of any intellectual property right or in any way materially impair
the right of Company to use, sell, license or dispose of or bring any action for
the infringement of any intellectual property right or any Company Software
Product. As used herein, intellectual property rights means all of Company’s
rights, title and interest in and to all: (a) United States and foreign patents
and patent applications; (b) copyrights in computer programs and other works of
authorship; (c) trade secrets and proprietary or confidential business and
technical information; (d) proprietary “know-how,” whether or not protectable by
patent, copyright or trade secret right; and (e) United States and foreign
trademarks, service marks, trade names and associated goodwill, and
registrations or applications for registration of any such marks or names;
Company Software Products; and third-party software.
     4.23 No Subsidiaries. Except as set forth on Schedule 4.23, the Company
does not have any subsidiaries.
     4.24 Environmental Matters.
     (a) To Stockholder’s knowledge, there are no underground storage tanks
present on any Company real property.
     (b) Schedule 4.24(b) accurately describes all of the environmental permits
currently held by Company, and the environmental permits listed on Schedule
4.24(b) are all of the environmental permits necessary for the continued conduct
of any Hazardous Material Activity of Company as such activities are currently
being

16



--------------------------------------------------------------------------------



 



conducted. For the purposes hereof, “Hazardous Materials Activity” means the
possession, transportation, transfer, recycling, storage, use, treatment,
manufacture, investigation, removal, remediation, release, sale, or distribution
of, any hazardous material, hazardous or toxic substance, or hazardous waste
that is defined as such or regulated by law (“Hazardous Materials”).
     (c) Company has not transferred or released Hazardous Materials (except for
standard office supplies used in the ordinary course that may be considered to
be Hazardous Materials) to any disposal sites, and no action or proceeding
exists or, to Stockholder’s knowledge, is threatened against Company with
respect to any transfer or release of Hazardous Materials to a disposal site.
     (d) Company has delivered to Buyer or made available for inspection by
Buyer any records concerning the Hazardous Materials Activities of Company and
all environmental audits and environmental assessments of any Company real
property conducted at the request of, or otherwise available to, the Stockholder
or Company.
     (e) Company has never conducted any Hazardous Material Activity in
violation of any applicable environmental law.
     (f) No action, proceeding, revocation proceeding, amendment procedure,
writ, injunction or claim is pending or, to Stockholder’s knowledge, threatened
concerning or relating to any environmental law or any Hazardous Materials
Activity of Company.
     4.25 Employee Plans and Arrangements.
     (a) Neither Company nor any Related Party (i.e., any entity which is
considered a single employer with Company under applicable law) sponsors,
maintains, administers, contributes to or has or could reasonably be expected to
have any Liability with respect to any ERISA benefit plan other than an ERISA
benefit plan specifically listed on Schedule 4.25(a) (a “Company ERISA Benefit
Plan”). No Company ERISA Benefit Plan is subject to Code Section 412 or Part 3
of Subtitle B of Title I of ERISA or Title IV of ERISA. Neither Company nor any
Related Party has or could reasonably be expected to have any liability to any
person in connection with any “voluntary employees’ beneficiary association”
within the meaning of Code Section 501(c)(9), “welfare benefit fund” within the
meaning of Code Section 419, “qualified asset account” within the meaning of
Code Section 419A or “multiple employer welfare arrangement” within the meaning
of ERISA Section 3(40). As used herein, “Code” means the Internal Revenue Code
of 1986, as amended, and “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.
     (b) Except as disclosed on Schedule 4.25(b), neither Company nor any
Related Party sponsors, maintains, administers, contributes to, is a party to or
has or could

17



--------------------------------------------------------------------------------



 



reasonably be expected to have any liability with respect to (i) any non-ERISA
benefit arrangement other than a non-ERISA benefit arrangement specifically
listed on Schedule 4.25(b) (a “Company Non-ERISA Benefit Arrangement”), or (ii)
employment agreement, collective bargaining agreement, consulting agreement,
confidentiality agreement, agreement not to compete or other labor agreement
between either Company or a Related Party and any individual who provides or
provided personal services to either Company or a Related Party as an employee
or otherwise or such individual’s employer or agent.
     (c) True and complete copies of each of the following documents have been
made available to Buyer: (i) each Company Non-ERISA Benefit Arrangement or a
complete description of any non-ERISA benefit arrangement that is not in writing
and a complete and accurate description of the individuals covered by each such
arrangement; (ii) all written documents of any nature reflecting contractual
terms and conditions of any person’s employment with the Company (an “Employee
Agreement”) or a complete description of any Employee Agreement that is not in
writing; (iii) all written documents of any nature establishing the terms and
conditions of each Company ERISA Benefit Plan and related trust or insurance
agreements or contracts evidencing any funding vehicle with respect thereto;
(iv) the three most recent annual reports on Treasury Form 5500, including all
schedules and attachments, with respect to any plan for which such a report is
required; (v) the form of summary plan description, including any summary of
material modifications thereto or other modifications communicated to
participants; and (vi) the most recent determination letter with respect to each
Company ERISA Benefit Plan intended to qualify under Section 401(a) of the Code
and the full and complete application therefor submitted to the Internal Revenue
Service.
     (d) Each Company ERISA Benefit Plan and Company Non-ERISA Benefit
Arrangement and Employee Agreement is and has been maintained and administered
in accordance in all material respects with the documents or instruments
governing the plan, arrangement or agreement (or in accordance with the written
descriptions thereof provided in Schedule 4.25(d) in the case of an unwritten
Company Non-ERISA Benefit Arrangement or Employee Agreement), except in the case
of any change in applicable governing laws that are not yet required to be
incorporated into the instruments or documents governing the plan, arrangement
or agreement, in which case the plan, arrangement or agreement has in operation
been maintained and administered in accordance with applicable laws at all times
on and after the effective date of such change. Each Company ERISA Benefit Plan
that is intended to be qualified under Code Section 401(a) is and has at all
times been so qualified in form and, in all material respects, in operation.
     (e) There are no facts or circumstances relating to any Company ERISA
Benefit Plan or Company Non-ERISA Benefit Arrangement that could, directly or
indirectly, subject Company or any Related Party to (i) any excise tax or other
liability under Chapters 43 or 47 of Subtitle D of the Code, (ii) any penalty,
tax or other liability

18



--------------------------------------------------------------------------------



 



under Code Sections 6651, 6652 and 6690 or (iii) any civil penalty or other
liability under Section 502(c) of ERISA.
     (f) No payment made or benefit provided pursuant to any Company ERISA
Benefit Plan, Company Non-ERISA Benefit Arrangement or Employee Agreement will
be nondeductible to Company or any Related Party because of the applicability of
Code Section 280G, nor will either Company or any Related Party be required to
gross up or otherwise compensate any recipient in connection with the imposition
of any excise tax (including any interest or penalties related thereto) pursuant
to Code Section 4999. Neither Company nor any Related Party will incur any
Liability in connection with severance benefits which become payable solely by
reason of the transactions contemplated by this Agreement. Other than as
expressly provided herein, such transactions will not result in the acceleration
of accruals, funding, vesting or payment of any contribution or benefit under
any Company ERISA Benefit Plan, Company Non-ERISA Benefit Arrangement or
Employee Agreement.
     (g) Other than as required by COBRA, Company does not provide or maintain,
or provide nor is it obligated to maintain or provide, post-retirement or
post-termination health, medical, life or other welfare benefits for employees
or former employees of Company. No promise or other commitment exists that would
prevent either Buyer or Company or Stockholder from amending or terminating any
arrangement providing health, medical, life, or other welfare benefits in
respect of any current or former employee of Company without liability therefor.
Except as set forth in the applicable government instruments or as required by
law, neither Company nor any other person has created any impediment to the
amendment, termination, merger of or transfer of assets and liabilities with
respect to any Company ERISA Benefit Plan, Company Non-ERISA Benefit Arrangement
or Employee Agreement.
     (h) All contributions or benefit obligations in connection with any Company
ERISA Benefit Plan, Company Non-ERISA Benefit Arrangement or Employee Agreement
have been fully paid or properly accrued in accordance with GAAP in the
Financial Statements of Company. All obligations to provide medical, dental,
vision, life, accidental death and dismembership or long-term disability
benefits pursuant to any Company ERISA Benefit Plan, Company Non-ERISA Benefit
Arrangement or Employee Agreement are either fully insured (except for amounts
not covered by reason of co-payments, deductibles, participant contributions or
similar allowances) or will be provided by an HMO with respect to which
Company’s sole liability is to pay premiums.
     (i) There are no pending or, to Stockholder’s knowledge, threatened audits
or investigations by any governmental entity, claims (other than undisputed
claims for benefits arising in the ordinary course), suits, grievances or other
proceedings, and Company is unaware of any facts or circumstances that could
give rise

19



--------------------------------------------------------------------------------



 



thereto, involving, directly or indirectly, any Company ERISA Benefit Plan,
Company Non-ERISA Benefit Arrangement, or Employment Agreement.
     4.26 Employees.
     (a) Except as set forth on Schedule 4.26(a), Company (i) is not a member of
any multi-employer bargaining group; (ii) has not withdrawn from any
multi-employer bargaining group within the past five years, and (iii) within the
past three years not defeated any collective bargaining representation petition,
removed any existing collective bargaining authority, or defeated any
multi-employer bargaining group or other third party with respect to employees.
     (b) Company has complied in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours.
     (c) There is no strike, labor dispute, work slowdown or work stoppage
actually pending or threatened against Company. No collective bargaining
representation petition or collective bargaining agreement grievance is pending
or threatened against Company.
     (d) Except as set forth on Schedule 4.26(d), as of the Closing Date,
Company will have paid or reserved on its books any and all obligations for
vacation pay, severance pay, layoff or termination, or other amounts that may be
due any person including, but not limited to, by reason of any action taken
under this Agreement; excluded from this representation shall be any sick days
or vacation days accrued by employees during 2007 and disclosed on
Schedule 4.26(h).
     (e) Company is not a joint employer with any other legal entity and does
not control labor relations or operations of any other legal entity.
     (f) Company does not employ or otherwise obtain the services of any “leased
employee” (as such term is defined in the Code).
     (g) Except as disclosed on Schedule 4.26(g), all workers associated with
the business of the Company are employees of Company.
     (h) Schedule 4.26(h) lists the names, titles, date of employment, current
base compensation rates, and estimated vacation and sick time accrued for each
employee of Company as of a recent date, and the amount of bonuses paid (or due)
during the most recent full fiscal year to each employee.
     (i) Except as set forth on attached Schedule 4.26(i), no Key Employee of
the Company has resigned since January 1, 2007 and to the Stockholder’s
knowledge, no Key Employee plans to retire or resign during the twelve-month
period following the Closing Date or otherwise be unavailable as an employee of
the

20



--------------------------------------------------------------------------------



 



Company at compensation substantially similar to such employee’s present rate of
compensation. For purposes hereof, “Key Employee” shall mean any Company
employee whose total compensation during the prior year exceeds $50,000.
     4.27 Compensation Plans. Except as disclosed on Schedule 4.27, Company is
not a party, nor is it subject, to any plan, contract or understanding providing
for any bonuses, commissions, stock options, stock warrants, deferred
compensation, profit sharing, annuity, or similar obligations of any kind,
including any incentive compensation bonus, retention bonus, sale bonus, or
similar obligations specifically relating to the consummation of the
transactions contemplated by this Agreement.
     4.28 Insurance. Schedule 4.28 contains a description of the policies of
general liability, theft, fire, flood, windstorm, earthquake, workers’
compensation, life, health, dental, disability, business travel accident,
directors and officers, and other forms of insurance owned or held by Company.
     4.29 Taxes.
     (a) For purposes of this Section 4.29, references to Company include all
predecessors thereof or any transferee with respect thereto.
     (b) Except as set forth in Schedule 4.29(b):

  (i)   All Company Tax returns have been properly and timely filed, and Taxes
shown thereon as due have been timely paid. There exists no factual basis or
event which would make Buyer or Company liable for Company Taxes other than
those which have been paid or accrued. As of the time of each filing, the
foregoing Tax returns correctly reflected the facts regarding the income,
business, assets, operations, activities, status, or other matters of the
Company and any other information required to be shown thereon.     (ii)   All
Company Taxes arising in, or attributable to, the pre-Closing period have been
(or will be) paid or fully accrued or established as a deferred liability on the
books, records and financial statements of Company (whether or not such Taxes
are due and payable). The March 31, 2007 Balance Sheet fully accrues or
establishes all liability for Company Taxes as of the date thereof.     (iii)  
There is no (nor has there been any requirement for an) agreement, waiver or
consent providing for an extension of time with respect to the assessment or
collection of, or statute of limitations regarding, any Taxes or the filing of
any Tax returns and no power of attorney granted by or with respect to Company
with respect to any Tax matter is currently in force.

21



--------------------------------------------------------------------------------



 



  (iv)   There is no pending or, to Stockholder’s knowledge, threatened audit,
examination or investigation with respect to any Company Tax returns or Company
Taxes or any Company Tax matters, nor has any written or, to Stockholder’s
knowledge, other notice of the initiation thereof been received by Company;
there is (and there has been) no action, suit, proceeding, claim, demand,
deficiency or additional assessment pending, or threatened with respect to any
Company Tax returns or any Company Taxes.     (v)   There are no lien or
encumbrances, on any asset of Company arising out of, connected with, or related
to Taxes (other than for Taxes that are not delinquent).     (vi)   Other than
elections made on the face of Tax returns provided to Buyer, no agreement,
consent, or election for foreign, federal, state or local Tax purposes which
would affect or be binding on Company after the Closing has been filed or
entered into with respect to Company or any of its assets or operations.    
(vii)   Company is not a party to, bound by, or under any obligation (or
potential obligation) under any Tax Agreement. For purposes of this Agreement,
“Tax Agreement” means any sharing, allocation, indemnity or other agreement or
arrangement (written or unwritten) relating to Taxes (other than this
Agreement).     (viii)   Company is not a party to any agreement relating to a
foreign sales corporation within the meaning of Section 922 of the Code, or a
domestic international sales corporation within the meaning of Section 991 of
the Code.     (ix)   Company is not and has never been subject to Section 999 of
the Code. Company is not (and has not been) a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code;     (x)
  Company is not nor has it been a partner in any partnership or any entity
treated as a partnership for Federal income tax purposes.     (xi)   No Tax
years (or periods) with respect to the Federal income Tax liabilities of Company
and its assets and operations have been extended.     (xii)   Company has filed
all necessary clearance certificates or similar documents which may be required
by any governmental entity upon withdrawal from doing business in such
governmental jurisdiction.

22



--------------------------------------------------------------------------------



 



  (xiii)   Company has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or third party.     (xiv)  
Company is unaware of any facts or circumstances which would make it likely that
any tax authority will assess any additional Taxes for any period for which Tax
returns have been filed.

     (c) There have been delivered to Buyer copies of all Company Tax returns
for the last three years and all open years and all revenue agent (or other)
reports, findings, proposed assessments, deficiency (or other) notices,
agreements (including any Tax Agreement), elections, claims or demands and all
other items relating to Taxes.
     4.30 Bank Accounts. Schedule 4.30 sets forth a true and complete list of
all of the (a) names and locations of all banks, trust companies, savings and
loan associations, brokerage firms, and other financial institutions at which
Company maintains accounts of any nature, lock boxes, or safety deposit boxes,
and the names of all persons authorized to draw thereon or make withdrawals
therefrom and (b) the account number for each account identified in clause (a).
     4.31 Affiliate Transactions. Except as set forth in Schedule 4.31, to
Stockholder’s knowledge, no director or officer of Company and no person related
to any of them has any interest in (a) any asset used in connection with or
pertaining to the Company, or (b) any creditor, supplier, customer,
manufacturer, distributor or reseller of products of Company; provided, however,
that (i) no such director or officer or other person shall be deemed to have
such an interest solely by virtue of the ownership of less than 1% of the
outstanding voting stock or debt securities of any publicly held company, the
stock or debt securities of which are traded on a recognized stock exchange or
quoted on the National Association of Securities Dealers Automated Quotation
System, and (ii) no such director or officer or other person shall be deemed to
have such an interest solely by virtue of the ownership by a partnership in
which he is a partner of less than 5% of the outstanding voting stock or debt
securities of any privately-held company.
     4.32 Powers of Attorney; Guarantees, Suretyships.
     (a) Except as disclosed on Schedule 4.32(a), neither Stockholder nor
Company has granted, and there are not outstanding, any general or special
powers of attorney or comparable delegations of authority, which would be
binding upon Buyer or Company, or any of Company’s assets, after the Closing.
     (b) Except (i) as set forth in Schedule 4.32(b), (ii) as may be contained
in instruments associated with Company bank debt, Lease Agreements, equipment
leases and customer Contracts, and (iii) for endorsements for collections of
deposits in the ordinary course of business, Company has no liability as
guarantor, surety, co-signer, endorser, co-maker, indemnitor, or obligor in
respect of the obligation, indebtedness or potential liability of any person.

23



--------------------------------------------------------------------------------



 



     4.33 No Brokerage or Other Fees. Except as set forth on Schedule 4.33, no
broker or finder has acted for Company in connection with this Agreement or the
transactions contemplated hereby, and no person is entitled to any brokerage or
finder fee or commission from Buyer or Company in respect to this Agreement by
virtue of any action by Company. The fees and expenses of any broker or finder
acting for the Company in this transaction shall be paid in full by the
Stockholder at or prior to the Closing.
     4.34 Disclosure. No representation or warranty by Stockholder or Company in
this Agreement and no statement or information contained in the Financial
Statements, the Exhibits and the Schedules attached hereto, when read together
and taken as a whole, contains any untrue statement of material fact or omits to
state any material fact necessary in order to make the statements herein or
therein, in light of the circumstances under which they were made, not false or
misleading.
     5. Buyer’s Representations and Warranties. Buyer represents and warrants
and agrees with the Stockholder as follows:
     (a) Organization and Authority. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Buyer has all requisite power to own its property and to carry on its business
as presently conducted, and Buyer has complete and unrestricted power and
authority to perform this Agreement and the transactions contemplated hereby.
     (b) Binding Effect. This Agreement and all other agreements, documents and
instruments executed by Buyer in connection herewith are and will be the valid
and binding obligations of Buyer, enforceable against Buyer in accordance with
their respective terms, and the execution, delivery and performance of this
Agreement, and such other agreements, documents and instruments executed by
Buyer, and the transactions contemplated hereby and thereby, have been duly and
validly authorized and approved by Buyer’s Board of Directors.
     (c) Non-Contravention. The execution and delivery of this Agreement and all
other agreements, documents and instruments to be executed in connection
herewith, and the performance of the transactions contemplated hereby and
thereby, do not, and will not, constitute a violation of, be a default under,
give rise to any right of termination, cancellation or acceleration under, or
conflict with the terms of, the Certificate of Incorporation or By-laws of
Buyer, each as amended to date, or any contract, lease, indenture, agreement,
order, judgment or decree to which Buyer is a party or by which it is bound, and
does not, and will not, violate or constitute a default under any statute, rule,
regulation, order or ordinance of any governmental, judicial or arbitrary body.
     (d) Litigation. There is no suit, action or legal, administrative,
arbitration or other proceedings of any nature pending, or to the knowledge of
Buyer, threatened, against Buyer which materially adversely affects Buyer, or
which might materially and adversely

24



--------------------------------------------------------------------------------



 



affect the legality or validity of this Agreement, or the consummation of the
transactions contemplated hereby.
     (e) Disclosure. No representation or warranty made by Buyer in this
Agreement or in any statement or certificate furnished or to be furnished to the
Company or the Stockholder pursuant hereto or in connection herewith, contains
or shall contain any untrue statement of material fact or omits or shall omit to
state a material fact necessary to make the statements contained therein not
misleading.
     (f) Brokerage. Buyer has not engaged the services of any broker, investment
banker, financial advisor, finder, or other person or entity entitled to be paid
a commission, fee or other compensation in connection with the transactions
provided for in this Agreement.
     6. Conditions to Buyer’s Obligations. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (unless waived by Buyer) on or prior to the date hereof of each of
the following conditions:
     (a) Representations and Warranties. All representations and warranties of
the Stockholder set forth in this Agreement and in any statement, certificate or
other instrument delivered to Buyer pursuant hereto or in connection herewith,
shall have been true and correct in all material respects on and as of the date
of this Agreement, and shall be true and correct in all material respects on and
as of the Closing Date.
     (b) No Adverse Change. Except as set forth on Schedule 4.11, since
December 31, 2006, there shall not have been any material damage to or loss or
destruction of any of the Company’s fixed assets, or any Material Adverse Effect
on the Company, or the imposition of any laws, rules or regulations which could
have a Material Adverse Effect on the Company, or any suit or action brought
against the Company the outcome of which could have a Material Adverse Effect on
the Company, its condition (financial or otherwise) or operations of the
Company’s assets.
     (c) Compliance with Agreement. The Stockholder shall have performed and
complied with all of its obligations under this Agreement which are to be
performed or complied with by it on or prior to the date hereof.
     (d) Proceedings and Instruments Satisfactory. All proceedings, corporate or
other, to be taken by the Stockholder, or by the Company or on its behalf, in
connection with the transactions contemplated by this Agreement, and all
documents incident thereto, shall be satisfactory in all respects to Buyer.
     (e) No Litigation. No investigation, suit, action or other proceeding shall
be threatened or pending against the Company or the Stockholder before any court
or Governmental Entity which seeks to restrain or prohibit or obtain damages or
other relief in connection with the performance of this Agreement or the
consummation of the transactions contemplated hereby.

25



--------------------------------------------------------------------------------



 



     (f) FCC Compliance and Approval. Stockholder and Company shall be in
compliance in all respects with the Communications Act of 1934, as amended (the
“Communications Act”) and with all applicable Federal Communications Commission
(“FCC”) rules, regulations and policies, and shall have complied with all FCC
eligibility and basic qualifications requirements to effectuate the transactions
contemplated hereunder, including, but not limited to, the non-U.S. ownership
limits of Section 310(b) of the Communications Act and Section 5301 of the
Anti-Drug Abuse Act of 1988, 21 U.S.C. Section 862. No later than June 29, 2007,
the FCC shall have consented to the transfer of control over Company to Buyer as
evidenced by the FCC’s or the FCC International Bureau’s Grant of the Transfer
Application (as defined and described in Section 13 hereof) (“FCC Approval”).
     (g) Non-Competition Agreement. The Stockholder shall have entered into a
non-competition agreement with Company, to be effective from and after Closing,
in the form of Exhibit B (the “Non-Competition Agreement”).
     (h) Deliveries. The Stockholder shall have delivered (or cause to be
delivered) on or prior to the Closing Date, the following:
     (i) stock certificates representing the Shares, duly endorsed for transfer
by the Stockholder to Buyer;
     (ii) the Non-Competition Agreement duly executed by the Stockholder;
     (iii) a certificate of the Secretary of the Company as to the Company’s
charter documents, by-laws and incumbency and signatures of the Company’s
officers;
     (iv) [INTENTIONALLY OMITTED.]
     (v) a copy of the charter documents of the Company, with all amendments
thereto, as certified as of a recent date by the Secretary of State of the State
of Delaware;
     (vi) a certificate of the legal existence and corporate good standing of
the Company issued as of a recent date by the Secretary of State of the State of
Delaware;
     (vii) certificate(s) of good standing to do business in all foreign
jurisdictions set forth on Schedule 4.5(c), issued as of a recent dated by the
Secretary of State of such foreign jurisdiction;
     (viii) a certificate of the tax good standing of the Company issued as of a
recent date by the applicable tax authority in the State of Delaware and any
other foreign jurisdiction where the Company files any Tax return;

26



--------------------------------------------------------------------------------



 



     (ix) the written resignations of the directors and officers of the Company
from their respective positions with the Company;
     (x) the stock books, stock ledgers, minute books and corporate seal of the
Company (all other records of the Company being located in the corporate
premises, or otherwise, of the Company);
     (xi) documents evidencing the discharge or release of any security
interests, liens or encumbrances on the assets and properties of the Company,
including, without limitation, UCC termination statements; and
     (xii) such other documents, instruments and certificates not inconsistent
with the provisions of this Agreement, executed by the Company and/or the
Stockholder, as Buyer shall reasonably require to effectuate the purposes and
intent of this Agreement.
     (i) Financing. By 5:00 p.m. EDT, May 21, 2007, the Buyer shall have
obtained all of the financing it needs in order to consummate the transactions
contemplated hereby and fund its working capital requirements, in each case on
terms and conditions satisfactory in all reasonable respects to the Buyer.
(Buyer hereby agrees to notify the Stockholder promptly of the satisfaction of
this condition.)
     7. Conditions to the Stockholder’s Obligations. The obligations of the
Stockholder to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (unless waived by the Stockholder) on or prior to
the date hereof of each of the following conditions:
     (a) Representations and Warranties. All representations and warranties of
Buyer set forth in this Agreement and in any statement, certificate or other
instrument delivered to the Stockholder pursuant hereto or in connection
herewith, shall have been true and correct in all material respects on and as of
the date of this Agreement, and shall be true and correct in all material
respects on and as of the Closing Date.
     (b) Compliance with Agreement. Buyer shall have performed and complied with
all of the obligations under this Agreement which are to be performed or
complied with by it on or prior to the date hereof.
     (c) Proceedings and Instruments Satisfactory. All proceedings, corporate or
other, to be taken by Buyer or on behalf of Buyer in connection with the
transactions contemplated by this Agreement, and all documents incident thereto,
shall be satisfactory in all material respects to the Company and the
Stockholder.
     (d) No Litigation. No investigation, suit, action or other proceeding shall
be threatened or pending against Buyer before any court or governmental agency
which seeks to restrain or prohibit or obtain damages or other relief in
connection with the performance of this Agreement or the consummation of the
transactions contemplated hereby.

27



--------------------------------------------------------------------------------



 



     (e) Deliveries. Buyer shall have delivered (or cause to be delivered) to
the Stockholder on or prior to the Closing Date the following:
     (i) the Closing Payment due under Section 2(a);
     (ii) a certificate of the Secretary of Buyer as to (A) the votes of Buyer’s
Board of Directors authorizing and approving the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, and (B) the incumbency and signatures of Buyer’s officers;
     (iii) a certificate of the legal existence and corporate good standing of
Buyer issued as of a recent date by the Secretary of State of the State of
Delaware; and
     (iv) such other documents, instruments and certificates not inconsistent
with the provisions of this Agreement, executed by Buyer, as the Company and the
Stockholder shall reasonably require to effectuate the purposes and intent of
this Agreement.
     (f) Release of Imperium Encumbrances. The Stockholder shall have obtained
from Imperium (as defined in the Schedules) the discharge or release of any
security interests, liens or encumbrances, including any pledge obligations,
respecting the Shares on terms and conditions that would not, in the reasonable
good faith judgment of legal counsel to the Stockholder, have a material adverse
effect on the business, financial condition, operations, assets and liability of
the Stockholder, taken as a whole. The Stockholder hereby agrees to use best
efforts to obtain such discharge or release as promptly as practicable, and
shall deliver evidence of such efforts to Buyer as Buyer may request.
     8. Survival of Representations.
     (a) Survival of Representations. All representations, warranties and
agreements made by any party in this Agreement or pursuant hereto shall survive
the date hereof for a period of three years, excluding representations and
warranties relating to Sections 4.7, 4.24, 4.25, and 4.29, which shall survive
until the expiration of the applicable statutes of limitations with respect to
such representation or warranty, notwithstanding any investigation by any party
made either before or after the date hereof.
     (b) Statements as Representations. All statements contained in any
certificate, schedule, list, document or other writing delivered pursuant hereto
or in connection with the transactions contemplated hereby shall be deemed
representations and warranties within the meaning of Section 8(a).
     9. Indemnification by the Stockholder.

28



--------------------------------------------------------------------------------



 



     (a) Indemnity. The Stockholder shall indemnify, defend and hold Buyer and
the Company harmless from and against any and all claims, liabilities,
obligations, losses, damages, costs or expenses (including reasonable legal
fees, costs and expenses arising from or in connection with any action, suit,
proceeding or claim incident to any of the foregoing) (collectively, “Losses”)
suffered by Buyer or the Company resulting from or which arise out of (i) any
acts or omissions of the Company or the Stockholder arising or occurring prior
to the Closing Date with respect to the Company’s business, including, without
limitation, any Losses related to the Company’s breach of warranty with respect
to the Company’s products or services produced or performed prior to the
Closing, or any product liability claim or other liability arising out of
defective products or services produced or performed by the Company prior to
Closing; (ii) any breach of any representation or warranty, covenant, agreement
or obligation on the part of the Stockholder under this Agreement, any Schedule
or Exhibit to this Agreement or under any agreement executed in connection
therewith, or from any misrepresentation in or omission from any certificate or
other instrument furnished to Buyer pursuant hereto or in connection herewith;
(iii) any facts or circumstances relating to the Company existing or arising on
or prior to the Closing Date known to the Stockholder, including, without
limitation, tax claims, environmental claims, assessments or liabilities
relating to tax periods ending on or prior to the Closing, liabilities under or
in respect of any litigation described on Schedule 4.20 and liabilities arising
from the elimination from the Company’s balance sheet of any notes or other
payables to the Stockholder or former stockholders of the Company; (iv) any
failure of the Company to comply as of the Closing Date with any employee
benefit plan laws, rules, regulations or orders, including, without limitation,
the so called GUST amendments; (v) any failure of the Company to comply with any
applicable bulk sales transfer laws; and (vi) any brokers’ or finders’ fees or
compensation in connection with the transactions provided for by this Agreement
by any person or entity claiming a right to same because of having been engaged
by or having served the Stockholder or the Company. Notwithstanding the
foregoing, the Stockholder shall not be liable for Permitted Liabilities
included on the Closing Balance Sheet in accordance with the provisions of
Section 2.
     (b) Payment of Losses. Subject to the provisions of Section 9(c), Buyer
shall be reimbursed by the Stockholder on demand by Buyer to the Stockholder for
any Losses suffered by Buyer or the Company with respect to any liability or
claim to which the indemnity set forth in Section 9(a) relates. In addition,
provided any liability or claim to which the indemnity set forth in Section 9(a)
relates is acknowledged by the Stockholder or is adjudicated or arbitrated as a
liability or claim to which the indemnity set forth in Section 9(a) relates
through the mediation and arbitration provisions set forth in Section 14(h),
Buyer shall have the right to set off and deduct the amount of any payment made
by it or Loss suffered by it with respect to such liability or claim to which
the indemnity set forth in Section 9(a) relates against the amount of any
payment obligation of Buyer to the Stockholder under this Agreement. In
addition, amount payable under this Section 9 shall be reduced by and to the
extent that the Company or Buyer receives proceeds under insurance policies
specifically as a result of, and in compensation for, the subject of an
indemnification liability or claim.

29



--------------------------------------------------------------------------------



 



     (c) Third-Party Claims. Should any claim be made against Buyer or the
Company by a person not a party to this Agreement with respect to any matter to
which the indemnity set forth in Section 9(a) relates (a “Third-Party Claim”),
then Buyer shall promptly give the Stockholder written notice of any such
Third-Party Claim (including all available information regarding the details of
the Third-Party Claim). If the Stockholder acknowledges to Buyer in writing that
such Third-Party Claim is subject to the indemnity set forth in Section 9(a),
the Stockholder shall have the right to defend or settle any such Third-Party
Claim, at its sole expense, on its own behalf and with counsel of its own
choosing, which counsel shall be reasonably satisfactory to Buyer. In such
defense or settlement of any Third-Party Claim, Buyer shall cooperate with and
assist the Stockholder as is reasonable and may participate therein with its own
counsel at its sole expense, and Buyer’s written consent shall be a requirement
to any settlement and disposition thereof, which consent shall not be
unreasonably withheld or delayed, provided that in any such settlement or
disposition, Buyer shall not be liable for any amounts under such settlement or
disposition and such settlement or disposition shall contain a complete release
of Buyer from any liability. Failure by Buyer to give notice within a reasonable
period of time shall not constitute a defense, in whole or in part, to any claim
for indemnification by Buyer, except only to the extent that such failure by
Buyer shall result in a material prejudice to the Company and the Stockholder.
If the Stockholder does not notify Buyer within 10 days after receipt of Buyer’s
written notice of a Third-Party Claim that the Stockholder intends to undertake
the defense thereof, and that such claim is subject to the indemnity set forth
in Section 9(a), or if after undertaking such defense the Stockholder fails to
pursue such defense in a prudent manner, then Buyer shall have the right to
contest, settle or compromise such Third-Party Claim, and the Stockholder shall
indemnify Buyer for the full amount of all Losses paid or suffered by Buyer in
respect thereof. So long as the Stockholder has given Buyer timely notice that
the Stockholder will undertake the defense of the Third-Party Claim, and is
defending such Third-Party Claim in good faith, Buyer shall not pay or settle
any such Third-Party Claim without the written consent of the Stockholder.
     (d) Cumulative Remedies. Except as expressly provided herein, the remedies
provided to Buyer and the Company in this Section 9 shall be cumulative and
shall not preclude the assertion by Buyer of any other rights or the seeking of
any other remedies against the Stockholder.
     (f) Limitations on Indemnification.
     (i) The Stockholder shall not be required to indemnify Buyer or the Company
with respect to any Losses resulting from or arising out of matters described in
Section 9(a), unless and until the aggregate amount of all Losses exceeds
$25,000 (the “Threshold Amount”), in which case the Stockholder shall be
required to indemnify Buyer or the Company for the entire amount of which such
Losses from the first dollar. Losses thereafter may be asserted regardless of
amount.
     (ii) The Stockholder’s maximum liability to Buyer or the Company under this
Section 9 shall not exceed $1,000,000.

30



--------------------------------------------------------------------------------



 



     10. Indemnification by Buyer.
     (a) Indemnity. Buyer shall indemnify, defend and hold the Stockholder
harmless from and against any and all Losses suffered by the Stockholder
resulting from (i) any breach of any representation or warranty, covenant,
agreement or obligation on the part of Buyer under this Agreement, any schedule
to this Agreement or under any agreement executed in connection herewith;
(ii) any misrepresentation in or omission from any certificate or other
instrument furnished to the Stockholder pursuant hereto or in connection
herewith; and (iii) any claims for brokers’ or finders’ fees or compensation in
connection with the transactions provided for by this Agreement by any person,
firm, corporation or other entity claiming a right to same because of having
been engaged by or having served Buyer.
     (b) Payment of Losses. Subject to the provisions of Section 10(c), the
Stockholder shall be reimbursed by Buyer on demand for any Loss suffered by the
Stockholder with respect to any liability or claim to which the indemnity set
forth in Section 10(a) relates.
     (c) Third-Party Claims. Should any Third-Party Claim be made against the
Stockholder with respect to any matter to which the indemnity set forth in
Section 10(a) relates, then the Stockholder shall promptly give Buyer written
notice of any such Third-Party Claim and Buyer shall have the right to defend or
settle any such Third-Party Claim, at its sole expense, on its own behalf and
with counsel of its own choosing, which counsel shall be reasonably satisfactory
to the Stockholder. The Stockholder agrees that Posternak Blankstein & Lund LLP
is satisfactory. In such defense or settlement of any claim, the Stockholder
shall cooperate with and assist Buyer to the maximum extent reasonably possible
and may participate therein with its own counsel at its own expense, and the
Stockholder’s written consent shall be a requirement to any settlement and
disposition thereof, which consent shall not be unreasonably withheld or
delayed. Failure by the Stockholder to give notice within a reasonable period of
time shall not constitute a defense, in whole or in part, to any claim for
indemnification by the Stockholder, except only to the extent that such failure
by the Stockholder shall result in a material prejudice to Buyer. If Buyer does
not notify the Stockholder within 10 days after receipt of the Stockholder’s
written notice of a Third-Party Claim that Buyer intends to undertake the
defense thereof, and that such claim is subject to the indemnity set forth in
Section 10(a), or if after undertaking such defense Buyer fails to pursue such
defense in a prudent manner, then the Stockholder shall have the right to
contest, settle or compromise the claim and Buyer shall indemnify the
Stockholder for the full amount of all Losses paid or suffered by the
Stockholder in respect thereof. Notwithstanding the foregoing, so long as Buyer
is contesting any such Third Party Claim in good faith, the Stockholder shall
not have the right to pay or settle any such claim without the prior written
consent of Buyer.
     (d) Cumulative Remedies. Except as expressly provided herein, the remedies
provided to the Stockholder in this Section 10 shall be cumulative and shall not
preclude the

31



--------------------------------------------------------------------------------



 



assertion by the Stockholder of any other rights or the seeking of any other
remedies against Buyer.
     11. Press Releases. The Stockholder agrees that it will not release, and
shall not permit any person or entity to release, any press releases or other
similar announcements without Buyer’s prior approval thereof, it being
acknowledged by Buyer that the Stockholder is a publicly-traded company.
     12. Conduct of the Business for Buyer’s Account After June 15, 2007.
Notwithstanding anything in this Agreement to the contrary, if for any reason
whatsoever (other than the Buyer’s failure to comply with its obligations
hereunder), the Closing shall not have taken place by June 15, 2007, the Buyer
agrees that upon any subsequent Closing in accordance with the terms hereof, the
Purchase Price, in addition to any adjustments made in accordance with
Section 2, shall be adjusted upward by an amount equal to the 60% of the
aggregate actual operating expenses of the Company (included such operating
expenses as may be paid or otherwise covered directly by Stockholder) for the
period between June 16, 2007 and Closing, as mutually determined in good faith
by the parties and assuming operations in the ordinary course of business. Buyer
and Stockholder hereby agree that Paul F. Newcomb and Kevin McGrath, as promptly
as practicable after execution and delivery hereof, shall confer regarding an
interim budget and operating plan for the period commencing May 7, 2007 and
ending July 3, 2007.

13.   Covenants and Agreements of the Stockholder and Buyer Regarding Taxation,
FCC, Newcomb’s Knowledge.

     (a) Buyer and the Stockholder agree that the Company’s 2007 tax year shall
be treated as two (2) tax years, the first of which ends on the Closing Date and
the second of which begins on the day after the Closing Date and ends on
December 31, 2007. The Stockholder agrees that it will cause the Tax return for
the period from January 1, 2007 to the Closing Date to be prepared and provided
to Buyer, at the Stockholder’s sole expense, for review and filing by Buyer in a
timely manner consistent with the filing requirements under the Internal Revenue
Code. Buyer agrees to provide to the Stockholder and its agents all information
available from the books of the Company, as reasonably requested by the
Stockholder, for the preparation of said return.
     (b) Within five (5) business days following the date of execution hereof,
the Stockholder and Buyer shall jointly submit to the FCC completed FCC Form 312
Application (the “Transfer Application”) seeking FCC consent to the transfer of
control over Company to Buyer, and for the FCC or the FCC International Bureau
to Grant the Transfer Application. For purposes of this Agreement, “Grant” means
an action or decision of the FCC or the FCC International Bureau pursuant to
delegated authority that is made public by the FCC either pursuant to a written
decision or public notice. As provided in Section 6 above, the Closing shall be
conditioned on the parties’ having obtained FCC Approval by the Drop Dead Date.

32



--------------------------------------------------------------------------------



 



     (c) The Buyer acknowledges that Paul F. Newcomb has acted as an officer of
the Company, and in such capacity has overseen certain operations and affairs of
the Company. Accordingly, the Buyer warrants, represents and agrees that Paul F.
Newcomb has no knowledge of any fact or circumstance which presently, or solely
with the passage of time, could reasonably be expected to (a) result in a
default by the Stockholder of any of the warranties and representations
contained in this Agreement (a “Warranty Default”), or (b) cause a failure of a
condition precedent of Buyer’s obligations under this Agreement or give rise to
any other circumstance entitling Buyer to terminate or avoid this Agreement
(either, a “Failure of Buyer’s Condition Precedent”), or (c) give rise to an
indemnity claim by Buyer against the Stockholder pursuant to the provisons of
Section 9 of this Agreement or otherwise (a “Buyer Indemnity Claim”). To the
extent that Paul F. Newcomb is, as of the date hereof, aware of a fact or
circumstance which could reasonably be expected to lead to a Warranty Default, a
Failure of Buyer’s Condition Precedent, or a Buyer Indemnity Claim, then such
shall not be grounds for the Buyer to terminate or avoid this Agreement, and the
Buyer shall have no rights against the Stockholder on account of such Warranty
Default, Failure of Buyer’s Condition Precedent or Buyer Indemnity Claim.
Further, to the extent that Paul F. Newcomb, prior to the Closing, acquires
knowledge of any state of facts which could reasonably be expected give rise to
a Warranty Default, a Failure of Buyer’s Condition Precedent, or a Buyer
Indemnity Claim, the Buyer shall give immediate written notice of the same to
the Stockholder, and if thereafter the Buyer elects to waive, as applicable, any
Failure of Buyer’s Condition Precedent relating thereto and close and consummate
the transactions contemplated by this Agreement, the Buyer shall have no rights
against the Stockholder on account of such particular Warranty Default or Buyer
Indemnity Claim.
     14. Miscellaneous Provisions.
     (a) Expenses. Each party shall be responsible for all of its fees and
expenses incurred by it in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby. The
Stockholder shall be responsible for all fees and expenses of the Company
incurred prior to the Closing in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
subject to Section 12.
     (b) Assignability; Binding Effect. This Agreement may not be assigned by
any of the parties hereto without the prior written consent of the others.
Subject to the foregoing, this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
     (c) Notice. All notices, payments, demands and requests required or
permitted hereunder shall be in writing and shall be deemed duly given if
personally delivered or sent by registered or certified mail, postage prepaid,
return receipt requested, or by Federal

33



--------------------------------------------------------------------------------



 



Express or other recognized overnight express couriers, or by fax and followed
by hard copy, to the parties hereto at the following addresses:

     
IF TO THE STOCKHOLDER:
  Digital Angel Corporation
 
  490 Villaume Ave.
 
  South St. Paul, MN
 
   
WITH A COPY TO:
  Patricia Petersen, Esq.
 
  Digital Angel Corporation
 
  1690 S. Congress Ave., Suite 201
 
  Delray Beach, FL 33445
 
  Fax: 561-276-0977
 
   
IF TO BUYER:
  Newcomb Communications, Inc.
 
  1465 Hooksett Road, Unit 458
 
  Hooksett, NH 03106
 
  Attn: Paul Newcomb,
 
  President
 
  Fax: ___
 
   
WITH A COPY TO:
  Kevin J. O’Connell, Esq.
 
  Posternak Blankstein & Lund LLP
 
  The Prudential Tower
 
  800 Boylston Street
 
  Boston, MA 02199-8004
 
  Fax: (617) 367-2315

Any party hereto may change its address for notice by giving notice of any such
change of address in the manner set forth above.
     (d) Governing Law. This Agreement and all issues related to the subject
matter hereof shall be governed by and construed in accordance with the laws of
the State of Delaware.
     (e) Consent to Jurisdiction. The parties hereto consent to the jurisdiction
of the courts of the Superior Court, Suffolk County, Boston, Massachusetts or
the United States District Court for the District of Massachusetts, sitting in
Boston, Massachusetts, as well as the jurisdiction of all courts from which an
appeal may be taken from such courts, for the purposes of any suit, action or
other proceeding relating to this Agreement or with respect to any transactions
contemplated hereby, and expressly waive any and all objections the parties
hereto may have as to the venue of such courts to settle or adjudicate any claim
or controversy arising hereunder.

34



--------------------------------------------------------------------------------



 



     (f) Entire Agreement; Severability. This Agreement, together with the
Schedules and Exhibits and the Non-Competition Agreement, sets forth the entire
agreement and understanding among the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
with respect hereto. This Agreement and said Schedules and Exhibits may not be
amended, changed or modified except by a written instrument duly executed by the
parties hereto. The provisions of this Agreement will be deemed severable, and
if any provision of this Agreement is held illegal, void or invalid under
applicable law, such provision may be changed to the extent reasonably necessary
to make the provision legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not be affected but will remain binding in
accordance with their terms. Buyer may, nevertheless, declare this Agreement to
be null and void if it, in its sole discretion, deems the avoidance or
invalidity of any provision hereunder to adversely affect its interests.
     (g) No Waiver. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default and of the same or similar nature.
     (h) Mediation and Arbitration. Except as otherwise provided in the
Non-Competition Agreement, or as otherwise agreed by the parties, any
controversy, dispute or claim between the parties arising out of, related to or
in connection with this Agreement or the performance or breach hereof shall be
submitted to and settled as follows:
     (i) All controversies or claims arising out of or relating to this
Agreement shall be settled in the first instance by non-binding mediation under
the Commercial Mediation Rules of the American Arbitration Association (“AAA”)
in Boston, Massachusetts as such rules are in effect on the date of delivery of
demand for mediation. The parties agree to use mutually acceptable professional
mediation services. Each party shall pay its own expenses, including legal fees,
and agree to share equally any other fees associated with the mediation,
including the cost of the mediator. Unless a settlement is mutually agreed to in
writing, the participants shall not be bound by the discussions or outcome of
the mediation.
     (ii) If the dispute cannot be settled through mediation within 30 days of
the demand for same, the dispute shall be submitted to arbitration conducted by
the AAA in Boston, Massachusetts, in accordance with the Commercial Arbitration
Rules of the AAA as then in effect; provided that the arbitration shall be by a
single arbitrator mutually selected by Buyer on the one hand, and the
Stockholder on the other hand, and if the parties do not agree within 20 days
after the date of notification of a request for such arbitration made by either
party, the selection of the single arbitrator shall be made by the AAA in
accordance with said rules. All discovery will be completed, and the arbitration
will commence, within 30 days after appointment of the arbitrator. Unless the
arbitrator finds that exceptional circumstances justify delay, the hearing will
be completed, and an award will be

35



--------------------------------------------------------------------------------



 



rendered in writing, within 15 days after commencement of the hearing. In
addition to, and not in substitution for any and all other relief in law or
equity that may be granted by the arbitrator, the arbitrator may grant equitable
relief and specific performance to compel compliance hereunder. The
determination of the arbitrator shall be accompanied by a written opinion of the
arbitrator and shall be final, binding and conclusive on the parties, and
judgment on the arbitrator’s award, including without limitation equitable
relief and specific performance, may be entered in and enforced by any court
having jurisdiction thereof.
     (iii) The fees and expenses of the AAA and of the arbitrator shall be
shared equally by Buyer on the one hand, and the Stockholder on the other hand.
     (iv) The provisions of this Section 14(h) shall not prohibit the parties
from pursuing any injunctive relief, temporary restraining orders or other
remedies in equity, available to the parties for a breach or threatened breach
of this Agreement.
     (i) Further Assurances. The parties hereto agree that they will, without
further consideration, from time to time hereafter, and at their own expense,
execute and deliver such other documents, and take such other action, as may
reasonably be requested in order to more effectively consummate the transactions
contemplated hereby. The provisions hereof shall survive the date hereof.
     (j) Counterparts. This Agreement may be signed in any number of
counterparts, including by facsimile, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE TO FOLLOW]

36



--------------------------------------------------------------------------------



 



[Signature page to Stock Purchase Agreement]
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
under seal as of the date first above written.

          STOCKHOLDER:   DIGITAL ANGEL CORPORATION
 
       
 
  By:   /s/ Kevin McGrath
 
       
 
      Name: Kevin McGrath
 
      Title: President
 
        BUYER:   NEWCOMB COMMUNICATIONS, INC.
 
       
 
  By:   /s/ Paul F. Newcomb
 
       
 
      Name: Paul F. Newcomb
 
      Title: President

 